NOT DESIGNATED FOR PUBLICATION

                                           No. 123,041

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                  JAMES GARRETT JOHNSON,
                                         Appellant.


                                 MEMORANDUM OPINION


       Appeal from Miami District Court; AMY L. HARTH, judge. Opinion filed February 19, 2021.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BUSER, P.J., ATCHESON and SCHROEDER, JJ.


       PER CURIAM: James Garrett Johnson appeals the district court's revocation of his
probation. We granted Johnson's motion for summary disposition in lieu of briefs under
Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47). Finding no error, we affirm.


       In 17CR125, Johnson pled guilty to one count of indecent liberties with a child
and was sentenced to 36 months' imprisonment with 24 months' postrelease supervision.
The district court then granted Johnson probation for a term of 36 months. Probation did
not go well, and Johnson's community corrections officer moved to revoke Johnson's
probation because Johnson had violated the conditions of his probation in many ways,
including his failure to register as a sex offender on October 2, 2018. Based on Johnson's

                                                 1
failure to register, the State charged Johnson with violating the Kansas Offender
Registration Act (KORA), K.S.A. 22-4901 et seq., in 18CR187. Johnson pled guilty as
charged.


       Thereafter, the district court held a joint probation violation hearing in 17CR125
and sentencing hearing in 18CR187. At the hearing, Johnson stipulated he violated the
conditions of his probation as alleged by his community corrections officer in the motion
to revoke his probation. Johnson then asked the district court for leniency and allow him
to remain on probation in 17CR125 and sentence him to probation in 18CR187, claiming
he had made substantial efforts to improve his life while serving probation and waiting in
jail for the joint hearing to occur.


       The district court denied Johnson's request for his probation to be reinstated,
finding Johnson had been convicted of a new crime while on probation in 17CR125. The
district court then ordered Johnson's original prison sentence of 36 months be served.


       On appeal, Johnson argues he had made efforts to improve his life while on
probation and while in jail leading up to the joint hearing on his probation violation and
his sentencing in 18CR187. Johnson now claims the district court abused its discretion by
revoking his probation.


       We review the district court's decision to revoke an offender's probation for an
abuse of discretion. State v. Gumfory, 281 Kan. 1168, 1170, 135 P.3d 1191(2006). The
district court abuses its discretion if its decision is based on an error of fact, an error of
law, or an otherwise unreasonable ground. See State v. Woodring, 309 Kan. 379, 380,
435 P.3d 54 (2019).


       Although the State did not charge Johnson until 2017, Johnson committed the
crime of indecent liberties with a child in June 2015. Thus, the laws in effect when


                                                2
Johnson committed his crime control the district court's authority to revoke Johnson's
probation. See State v. Kurtz, 51 Kan. App. 2d 50, 55, 340 P.3d 509 (2014) (holding law
in effect on date offender committed crime governs offender's penalties). K.S.A. 2014
Supp. 22-3716(c)(8), which was in effect when Johnson committed his crime, provides
the district court may immediately revoke an offender's probation "[i]f the offender
commits a new felony . . . while the offender is on probation . . . ."


       Here, it is undisputed Johnson committed a new felony by violating KORA while
on probation. The district court relied on Johnson's commission of this new felony and
utilized its broad discretion under K.S.A. 2014 Supp. 22-3716(c)(8) to revoke his
probation. The district court did not abuse its discretion when it denied Johnson's request
to have his probation reinstated.


       Affirmed.




                                              3